Title: Abigail Adams to Mary Smith Cranch, 21 July 1797
From: Adams, Abigail
To: Cranch, Mary Smith


        
          my dear sister
          July 21 1797
        
        The weather is Hot as we can bear the whole city is like a Bake House. we have a House with large and airy Rooms, or I could not sustain it I do bear it surprizingly well however, tho I long for a sea Breaze. I hope to leave here on monday and get on to Bristol 18 miles the first night. I shall want Several things put in order at home for our reception when I once get on my journey. I shall write to you So that you will learn our progress.
        I heard from your Son this week, and I wrote him yesterday we are becomeing very intimate. I inclose to you the two last papers from thence. I have just read a peice, under the signature C. I am at no loss for the writer, nor will you be when you read it. it does honour to the pen of the writer and proves him, no superficial observer— I expect to bring on with me William smith to place

him either at Hingham, or Atkinson. I too my dear Sister have my troubles and anxieties.—
        When we get together, we may say to each other what would not be proper to write—
        Louissa is better, but had an allarming turn of Numbness, so that she made no opposition to bleading, which with some powerfull medicine has restored her, but the side seazd was nearly useless for a day or two. two years ago She had a number of these affections, but never one equal to this— She was, as well as I, pretty well allarmd. I hope she will be induced to be more active
        We are all so, so, none very sick. mrs Brisler has her turns, little John has had the Cholora Morbis— I thought him Dead for ten minuts. Nabby & Becky are well. Betsy returns with me, and if she does not fail on the journey will do credit to Philadelphia, by looking like flesh instead of clay—
        adieu my dear sister / most affectionatly / Your
        
          A A—
        
      